Citation Nr: 1715163	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  05-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating for ventral hernia scar and surgery of mesenteric artery perforation which occurred during right inguinal hernia surgery, rated as 10 percent disabling prior to August 27, 2007 and 20 percent disabling thereafter. 

2.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b).

3.  Entitlement to service connection for stomach pain.  

4.  Entitlement to an extraschedular total disability rating based on individual unemployability due to service-connected disabilities (TDIU), under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from May 1992 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, July 2013, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board previously remanded this matter for additional development in August 2015.  The remand directed the RO to schedule a videoconference hearing.  The Veteran failed to appear for a hearing scheduled in August 2016.  Accordingly, his hearing request is deemed withdrawn.  

The request for a TDIU has been added to this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue(s) of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b), an extraschedular TDIU and entitlement to service connection for stomach pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the manifestations of ventral hernia scar and surgery of mesenteric artery perforation have approximated a healed ventral hernia with weakening of the abdominal wall and indication for supporting belt.  




CONCLUSIONS OF LAW

1.  Prior to August 27, 2007, a 20 percent schedular rating is warranted for ventral hernia scar and surgery of mesenteric artery perforation which occurred during right inguinal hernia surgery.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7339 (2016).

2.  From August 27, 2007, a schedular disability rating in excess of 20 percent for ventral hernia scar and surgery of mesenteric artery perforation which occurred during right inguinal hernia surgery is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7339 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in September 2002 that advised him of the evidence required to substantiate his service connection claim.  The VCAA notice letter was provided prior to initial adjudication of the Veteran's claim in November 2002.  

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 490, 91; VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the claim for a higher initial rating for an initial rating for ventral hernia scar and surgery of mesenteric artery perforation

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA treatment records have been obtained.  The Veteran was afforded VA examinations for his service-connected ventral hernia in March 2004, May 2004, August 2007, May 2012, and November 2015.  The examinations are adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Increased Rating for Ventral Hernia Scar and Surgery of Mesenteric Artery Perforation

An August 2004 rating decision granted compensation under 38 U.S.C.A. § 1151 for ventral hernia, scar and surgical repair or mesenteric artery.  A 100 percent rating was assigned from September 30, 2003 to November 30, 2003.  A 10 percent rating was assigned from December 1, 2003, pursuant to Diagnostic Code 7804, for  a scar that was painful on examination.  A 20 percent rating was assigned from August 27, 2007, pursuant to Diagnostic Codes 7804 and 7339.  

The criteria for Diagnostic Code 7804 that were in effect prior to October 23, 2008 provide that a 10 percent rating is warranted for superficial scars that are painful on examination.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage. Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).  38 C.F.R. § 4.118 (2007).

Ventral hernia is rated according to Diagnostic Code 7339.  A 20 percent rating is assigned for a small ventral hernia, not well supported by a belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large ventral hernia, not well supported by a belt under ordinary conditions.  A 100 percent rating is assigned for a ventral hernia that is massive and persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.114.

The Veteran had a VA examination in March 2004.  The Veteran reported a history of a hernia in the right inguinal area.  He reported that he underwent a laparoscopic procedure to repair the inguinal hernia.  During the procedure, there was a perforation of the mesenteric artery.  The Veteran developed a naval hernia.  A VA examiner opined that the Veteran had a ventral hernia with swelling of the right side of the abdomen.  The examiner opined that the Veteran developed the ventral hernia secondary to the surgery.  The examiner noted that there was a 10-inch scar secondary of the abdominal surgery for repair of the mesenteric artery.  

A May 2004 VA examination noted a 4-centimeter scar on the abdomen.  There was no belt.  

At a VA examination in August 2007, a ventral hernia was present.  The hernia measured 4 centimeters in length and 4 centimeters in width.  It was located at the midline of the abdomen and could not be supported by a truss or belt.  The abdominal wall muscles around the hernia showed weakened muscle tone.  The Veteran reported that tenderness in the lower abdomen, which felt something like pulling, had been present since 2004.  

In an August 2008 written statement, the Veteran's representative asserted that a 40 percent rating is warranted for a large hernia.   

VA treatment records reflect that the Veteran underwent repair of ventral hernia in February 2010.  

Upon VA examination in May 2012, the examiner noted a 12 centimeter tender bulge to the right of midline near the laparotmony scar.  The Veteran reported that he was not able to wear a belt or tight clothing because his ventral hernia was tender.  The examiner noted that the scars were not tender, unstable, or painful.  

A November 2015 VA examination noted a large ventral hernia.  There was a tender bulge about 12 centimeters to the right of the laparotomy scar, which increased with Valsalva.  The examiner noted that there was an indication for a truss or belt.  However, no truss or belt was tried or used.  The examination noted that the Veteran complained of pain and tenderness, which increased when wearing a belt or tight clothing.  The Veteran complained of pain with straining or lifting.  The examiner opined that the Veteran would therefore have difficulty performing work requiring prolonged physical exertion or wearing a belt or tight-fitting clothing.  The examiner opined that the Veteran could perform sedentary work.

The Board finds that a 20 percent rating is warranted for ventral hernia scar and surgery of mesenteric artery perforation for the initial rating period prior to August 27, 2007.  Upon VA examination in August 2007, the Veteran reported that the tenderness and pulling in the abdominal area had been present since 2004.  Based on this evidence, a 20 rating is warranted during the period prior to August 27, 2007, according to Diagnostic Code 7339.  The Board finds that a rating in excess of 20 percent is not warranted for ventral hernia.  The evidence does not show that the ventral hernia is large and not well-supported by a belt under ordinary conditions.  Rather, the August 2007 examination indicated that the hernia was not supported by a belt, and the November 2015 VA examination indicated that no truss or belt was tried or used.  Accordingly, a rating in excess of 20 percent under Diagnostic Code 7339 is not warranted. 

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected ventral hernia.  See Bagwell v. Brown, 9 Vet. App. 15 (1966).  As explained below, the case is being remanded for such consideration.

ORDER

Prior to August 27, 2007, a 20 percent rating is granted for ventral hernia scar and surgery of mesenteric artery perforation, subject to regulations governing the payment of monetary benefits.

From August 27, 2007, a rating in excess of 20 percent for ventral hernia scar and surgery of mesenteric artery perforation is denied.

REMAND

Service Connection for Stomach Pain

A July 2013 rating decision denied service connection for stomach pain.  In July 2013, the Veteran's representative submitted a statement requesting reconsideration of the claim for service connection for stomach pain.  The Board finds that the July 2013 request for reconsideration is reasonably construed as a notice of disagreement (NOD).  The RO has not issued a statement of the case (SOC).  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).




TDIU

The Veteran maintains that he is unable to work due to his service-connected inguinal and ventral hernias.  In a June 2004 request for TDIU, the Veteran reported that he last worked full-time in January 2002.  He indicated that he stopped working due to his hernias. 


The Veteran does not meet the schedular rating for TDIU under § 4.16(a).  He is currently in receipt of a 20 percent rating for ventral hernia scar and surgery of mesenteric artery perforation and a 10 percent rating for status post right inguinal hernia repair.  

If the schedular criteria are not met, a TDIU may still be granted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b).  Rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a); see 38 C.F.R. § 4.16 (b).  Moreover, pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2016).

The Board finds that the issue warrants referral to the Director of Compensation Service under 4.16(b) and 3.321(b).  Upon VA examination of his ventral hernia in May 2004, the Veteran reported that he used to work in landscaping.  The examiner opined that the Veteran's hernia affected his employment because he was unable to bend or do heavy lifting.  This in fact seems outside the rating criteria and would at least potentially indicate marked interference with employment.  

Based on the foregoing, the Board finds that referral to the Director of Compensation Service for consideration of an extraschedular rating, to include an extraschedular TDIU, is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a SOC with respect to the claim for service connection for stomach pain.  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal as to this disability to the Board.  38 C.F.R. § 20.302 (b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Refer the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) and TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation.

3.  Thereafter, readjudicate the claim of entitlement to an extrachedular rating under 38 C.F.R. § 3.321(b) and extraschedular TDIU. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


